[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JAN 15, 2008
                               No. 07-12237                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                   D. C. Docket No. 06-00340-CR-J-25-TEM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

JUAN ROSARIO PEREZ,
a.k.a. Rosario Perez,
a.k.a. Elio Almendarez-Munguia,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (January 15, 2008)

Before EDMONDSON, Chief Judge, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
      Charles L. Truncale, Esq., appointed counsel for Juan Rosario Perez, has

filed a motion to withdraw on appeal supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals counsel’s assessment of the relative

merit of the appeal is correct. Independent examination of the entire record reveals

no arguable issues of merit, therefore, counsel’s motion to withdraw is

GRANTED, and Perez’s conviction and sentence are AFFIRMED.




                                          2